Exhibit 10.3

SPECTRUM PHARMACEUTICALS, INC.

TERM SHEET FOR 2018 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD

Spectrum Pharmaceuticals, Inc. hereby awards to the Participant named below (the
“Award”) the number of Shares of Restricted Stock that are covered by this Award
as specified below on the terms and subject to the conditions set forth in this
Term Sheet, the Spectrum Pharmaceuticals, Inc. 2018 Long-Term Incentive Plan
(the “Plan”) and the Plan’s Standard Terms and Conditions (the “Standard Terms
and Conditions”), each as amended from time to time (the Term Sheet and the
Standard Terms and Conditions, as in effect at the time of the execution of the
Term Sheet, together constituting the “Award Agreement” between the Participant
and the Company). This Award is granted pursuant to the Plan and is subject to
and qualified in its entirety by the Award Agreement. If the Award Agreement
conflicts with the Plan, the Plan will control. Capitalized terms not explicitly
defined herein are defined in the Plan.

 

Name of Participant:    Grant Date:    Number of Shares of Restricted Stock:   
Purchase Price per Share (if applicable):    Vesting Commencement Date:    ☐
Same as Grant Date    ☐ Date:                              Vesting Schedule:   

By accepting this Term Sheet, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
the Award Agreement and the Plan.

Participant acknowledges that Participant has been advised to consult his or her
personal tax advisor as to the specific tax consequences of this Award and
whether an election under Section 83(b) the Internal Revenue Code of 1986, as
amended, with respect to this Award would be in Participant’s best interests in
light of Participant’s personal tax situation.

IN WITNESS WHEREOF, the Company has caused this Restricted Stock Award to be
executed by its duly authorized officer.

 

SPECTRUM PHARMACEUTICALS, INC.  

 

Name Title

[Participant/Spouse Signature page follows on the reverse side of this Term
Sheet]



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing Restricted Stock Award and agrees
to the terms and conditions of the Award Agreement and the Plan. The undersigned
hereby acknowledges receipt of the attached Standard Terms and Conditions and
that a copy of the Plan is available on the Company’s intranet.

 

PARTICIPANT  

 

Signature

By his or her signature below, the spouse of the Participant, if Participant is
legally married as of the date of his or her execution of this Term Sheet,
acknowledges that he or she has read this Term Sheet, the Standard Terms and
Conditions and the Plan and is familiar with the terms and provisions thereof,
and agrees to be bound by all the terms and conditions of this Term Sheet, the
Standard Terms and Conditions and the Plan.

 

 

   

 

Name of Spouse     Signature of Spouse

OR

By his or her signature below, Participant represents that he or she is not
legally married as of the date of execution of this Term Sheet.

 

PARTICIPANT  

 

Signature



--------------------------------------------------------------------------------

SPECTRUM PHARMACEUTICALS, INC.

STANDARD TERMS AND CONDITIONS FOR

RESTRICTED STOCK AWARDS

These Standard Terms and Conditions apply to any Restricted Stock awarded under
the Spectrum Pharmaceuticals, Inc. 2018 Long-Term Incentive Plan (the “Plan”),
which are identified as “Restricted Stock” and are evidenced by a Term Sheet or
an action of the Committee that specifically refers to these Standard Terms and
Conditions (the Term Sheet and the Standard Terms and Conditions, as in effect
at the time of the execution of the Term Sheet, together constituting the “Award
Agreement” between Participant and the Company). Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Plan.

 

1. TERMS OF RESTRICTED STOCK AWARD

The Company has granted to the Participant named in the Term Sheet provided to
Participant herewith the number of Shares of Restricted Stock set forth in the
Term Sheet, at the purchase price per Share (if applicable) set forth in the
Term Sheet, and upon the other terms and subject to the conditions set forth in
the Award Agreement and the Plan.

 

2. VESTING OF RESTRICTED STOCK

No Shares will be released from the Forfeiture Restriction (as defined in
Section 3) before Participant completes the requirements that are necessary for
Participant to vest in the Shares of Restricted Stock as set forth in the Term
Sheet. The Restricted Stock shall continue to vest, in accordance with the
Vesting Schedule set forth in the Term Sheet, so long as Participant remains in
Continuous Service with the Company. The Secretary of the Company, or such other
escrow holder as the Committee may appoint, may retain physical custody of the
certificates, if any, representing the Shares of Restricted Stock (and any
dividends or other distributions paid on such Shares) until all of the
restrictions imposed pursuant to this Award Agreement lapse or have been
removed. As soon as practicable after the date on which the Shares of Restricted
Stock vest, in whole or in part, the Company will release to Participant one
unrestricted Share in exchange for each Share of Restricted Stock or, if the
Shares are held in uncertificated form, then the Company shall remove the
notations on any such Shares. Participant (or the beneficiary or personal
representative of Participant in the event of Participant’s death or incapacity,
as the case may be) shall deliver to the Company any representations or other
documents or assurances as the Company or its representatives deem necessary or
advisable in connection with any such delivery. Notwithstanding the above, the
Company shall not be obligated to deliver any Shares during any period when the
Company determines that the delivery of Shares hereunder would violate
Applicable Law.

 

3. RECONVEYANCE UPON TERMINATION OF SERVICE

In the event that Participant’s Continuous Service terminates for any reason,
any part of the Award that is unvested as of such termination date shall remain
unvested (the “Unvested Shares”) and shall be immediately forfeited without any
further action by the Company or the Participant (the “Forfeiture Restriction”).
Upon the occurrence of such forfeiture, the Company shall become the legal and
beneficial owner of the Unvested Shares and all rights and interests therein or
relating thereto and the Company shall have the right to retain and transfer to
its own name the number of Unvested Shares being forfeited by Participant. In
the event any of the Unvested Shares are forfeited under this Section 3, all
shares of stock, capital stock or other securities or property received by or
distributed to the Participant with respect to the Unvested Shares being
forfeited shall also be forfeited.

 

4. ESCROW

Participant, by acceptance of this Award, appoints the Company and each of its
authorized representatives as Participant’s attorney(s)-in-fact to effect any
transfer of forfeited Unvested Shares (and any dividends or other distributions
paid on such Shares) to the Company as may be required pursuant to the Plan or
this Agreement, and to execute such representations or other documents or
assurances as the Company or such representatives deem necessary or advisable in
connection with any such transfer. The Company, or its designee, shall not be
liable for any acts or omissions with respect to holding the Shares in escrow
and while acting in good faith.



--------------------------------------------------------------------------------

5. RIGHTS AS A STOCKHOLDER

Except as otherwise provided herein, upon issuance of the Shares of Restricted
Stock by the Company, Participant shall have all the rights of a stockholder
with respect to said Shares of Restricted Stock, subject to the restrictions
herein, including the right to vote the Shares of Restricted Stock and to
receive all dividends or other distributions paid or made with respect to the
Shares of Restricted Stock; provided, however, that any and all cash dividends
paid on such Shares of Restricted Stock and any and all Shares, capital stock or
other securities or property received by or distributed to the Participant with
respect to the Shares of Restricted Stock as a result of any stock dividend,
stock split, reverse stock split, recapitalization, combination, merger, sale,
reclassification, or similar change in the capital structure of the Company
shall also be subject to forfeiture in accordance with Section 3 and the
restrictions on transfer in Section 8 until such Shares of Restricted Stock are
no longer Unvested Shares.

Certificates or equivalent electronic form evidencing Shares of Restricted Stock
shall remain in the possession of the Company until such Shares of Restricted
Stock have vested in accordance with the terms of the Term Sheet, and shall be
released to the Participant in book-entry or equivalent electronic form upon
vesting in accordance with Section 2 of these Standard Terms and Conditions.

 

6. RESTRICTIONS ON RESALES OF AWARD SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by Participant
or other subsequent transfers by Participant of any Shares of Restricted Stock
or Shares released as a result of the vesting of Restricted Stock awarded
pursuant to the Award Agreement, including without limitation (a) restrictions
under an insider trading policy, (b) restrictions designed to delay and/or
coordinate the timing and manner of sales by the Participant and other
stockholders, (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers or (d) restrictions under Applicable Law.

 

7. INCOME TAXES

Participant (and not the Company) shall be responsible for Participant’s own tax
liability that may arise as a result of the acquisition of the Shares of
Restricted Stock. Participant shall consider the advisability of all tax
elections in connection with the purchase of the Shares of Restricted Stock,
including the making of an election under Section 83(b) of the Code. Participant
acknowledges that it is Participant’s sole responsibility and not the Company’s
to timely file the election under Section 83(b) of the Code, and the Company and
its representatives shall have no obligation or authority to make this filing on
Participant’s behalf. In the event Participant determines to make a
Section 83(b) election, Participant agrees to provide a copy of the election to
the Company within 10 days of making such election.

Participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise by reason of the
vesting of Restricted Stock or disposition of Shares released as a result of the
vesting of Restricted Stock. The Company shall not be required to release Shares
or to recognize the disposition of Shares until such obligations are satisfied.

 

8. TRANSFERABILITY OF RESTRICTED STOCK

Except as required by Applicable Law, Restricted Stock shall not be assignable,
alienable, saleable, or transferable by Participant except by will or by the
laws of descent and distribution provided, however, that Participant may, in the
manner established by the Committee, designate a beneficiary or beneficiaries to
exercise the rights of Participant with respect to the Restricted Stock on the
death of Participant. Restricted Stock may not be pledged, alienated, attached,
or otherwise encumbered, and any purported pledge, alienation, attachment, or
encumbrance thereof shall be void and unenforceable against the Company.

Notwithstanding the foregoing, Participant may transfer some or all of the
Restricted Stock to one or more “family members,” which is not a “prohibited
transfer for value,” provided that (i) the Participant (or such Participant’s
estate or representative) shall remain obligated to satisfy all income or other
tax withholding obligations associated with the Restricted Stock; (ii) the
Participant shall notify the



--------------------------------------------------------------------------------

Company in writing that such transfer has occurred and disclose to the Company
the name and address of the “family member” or “family members” and their
relationship to Participant, and (iii) such transfer shall be effected pursuant
to transfer documents in a form approved by the Committee. For purposes of the
foregoing, the terms “family members” and “prohibited transfer for value” have
the meaning ascribed to them in the General Instructions to form S-8 (or any
successor form) promulgated under the Securities Act of 1933, as amended.

 

9. RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDER

Share certificate(s) evidencing any Unvested Shares (if any) shall be endorsed
with the following legend and any other legend (s) that may be required by
Applicable Law:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF THE PLAN
AND THE AWARD AGREEMENT GOVERNING SUCH SHARES, ALL OF WHICH ARE ON FILE WITH THE
SECRETARY OF THE COMPANY.

Participant agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, and that, if the Company transfers its own
securities, it may make appropriate notations to the same effect in its own
records.

The Company shall not be required (1) to transfer on its books any Shares of
Restricted Stock that have been sold or otherwise transferred in violation of
any of the provisions of the Plan or the Award Agreement, or (2) to treat as
owner of such Shares of Restricted Stock or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred.

 

10. CHANGE IN CONTROL

On a Change in Control, any then outstanding and unvested Shares of Restricted
Stock shall immediately vest in full and all Forfeiture Restrictions with
respect to such vested Shares of Restricted Stock shall automatically terminate
immediately prior to the consummation of the Change in Control.

 

11. REPRESENTATIONS AND WARRANTIES

Participant acknowledges that the Company may release the Shares upon the
vesting of Restricted Stock without registering such Shares under the Securities
Act, on the basis of certain exemptions from such registration requirement if
the Company is not then publicly traded. Accordingly, Participant agrees that
release of Shares upon vesting of Restricted Stock may be expressly conditioned
upon Participant’s delivery to the Company of an investment certificate
including such representations and undertakings as the Company may reasonably
require in order to assure the availability of such exemptions, including a
representation that Participant is acquiring the Shares for investment and not
with a present intention of selling or otherwise disposing thereof and an
agreement by Participant that the certificates evidencing the Shares may bear a
legend indicating such non-registration under the Securities Act and the
resulting restrictions on transfer. Participant acknowledges that, because the
Shares received upon the vesting of Restricted Stock may be unregistered,
Participant may be required to hold the Shares indefinitely unless they are
subsequently registered for resale under the Securities Act or an exemption from
such registration is available.

Participant acknowledges that Applicable Law may require the placement of
certain restrictive legends upon the Shares released upon vesting of Restricted
Stock, and Participant hereby consents to the placing of any such legends upon
certificates evidencing the Shares as the Company may deem necessary or
advisable.

Participant acknowledges that he or she shall be solely responsible for the
satisfaction of any taxes or interest or other consequence that may arise
pursuant to Restricted Stock (including taxes arising under Code Section 409A of
the Code), and neither the Company nor the Committee nor anyone other than
Participant, or his or her estate or beneficiaries, shall have any obligation
whatsoever to pay such taxes or interest or to otherwise indemnify or hold
Participant harmless from any or all of such taxes.



--------------------------------------------------------------------------------

12. THE PLAN AND OTHER AGREEMENTS

In addition to the Award Agreement, the Award shall be subject to the terms of
the Plan, which are incorporated into the Award Agreement by this reference. A
copy of the Plan, and the accompanying prospectus is available at the Company’s
intranet site.

The Award Agreement and the Plan constitute the entire understanding between
Participant and the Company regarding the Award. Any prior agreements,
commitments or negotiations concerning the Award are superseded.

 

13. NO EMPLOYMENT RIGHT

Nothing in the Plan, in the Award Agreement or any other instrument executed
pursuant to the Plan shall confer upon Participant any right to continue in the
Company’s employ or service nor limit in any way the Company’s right to
terminate Participant’s Continuous Service at any time for any reason.

 

14. GENERAL

In the event that any provision of the Award Agreement is declared to be
illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of the Award Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.

Section headings are inserted solely for convenience of reference, and shall not
constitute a part of the Award Agreement, nor shall they affect its meaning,
construction or effect.

Except as otherwise provided in the Award Agreement or in the Plan, every
covenant, term, and provision of the Award Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, legatees,
legal representatives, successors, transferees, and assigns.

The Award Agreement may be modified or amended at any time, in accordance with
the Plan and provided that Participant must consent in writing to any
modification that would impair his or her rights under the Award Agreement
provided that no such consent shall be required with respect to any modification
if the Committee determines in its sole discretion that such modification either
(i) is required or advisable in order for the Company, the Plan or the Award to
satisfy or conform to Applicable Law or to meet the requirements of any
accounting standard, or (ii) is not reasonably likely to significantly diminish
the benefits provided under such Award.

 

15. “MARKET STAND-OFF” CONDITIONS

Participant agrees that, if requested by the Company, Participant will not sell
or otherwise transfer or dispose of any Shares held by Participant without the
prior written consent of the Company during such period of time.

 

16. INTERPRETATION

This Award is granted pursuant to the terms of the Plan, and shall in all
respects be interpreted in accordance therewith. The Committee shall have the
power to interpret the Plan and the Award Agreement and to adopt such rules for
the administration, interpretation and application of the Plan and the Award
Agreement as are consistent therewith and to interpret or revoke any such rules.
Any action, decision, interpretation or determination by the Committee shall be
final, binding and conclusive on the Company and Participant. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, the Award Agreement,
or the Award.



--------------------------------------------------------------------------------

17. NOTICES

Any notice, demand or request required or permitted to be given under the Award
Agreement shall be in writing and shall be deemed given when delivered
personally or three (3) days after being deposited in the United States mail, as
certified or registered mail, with postage prepaid, and addressed, if to the
Company, at its principal place of business, Attention: Legal Department, and if
to Participant, at his or her most recent address as shown in the employment or
stock records of the Company.

 

18. GOVERNING LAW

The validity, construction, interpretation, and effect of this Award shall be
governed by and determined in accordance with the laws of the State of Delaware,
regardless of the law that might be applied under principles of conflicts of
laws.

 

19. COUNTERSIGNATURE

The Term Sheet may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall be deemed one instrument,
and is incorporated herein.